Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 5/4/2022, Applicant amended claims 1, 13 and 16 and canceled claims 7-12.  Therefore claims 1-6 and 13-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/4/2022, with respect to the rejection(s) of claim(s) 1-6 and 13-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arbuzov et al. (WO 2014/035285).
Concerning the amended limitation “the difference determined, at least in part, on a temporal decay of the selected sensor signal within a time domain” (Chang, ¶0019; In operating time domain tools, a transmitting coil sends pulsed signals generating electromagnetic fields that induce eddy currents in surrounding pipes. Once the transmitter is turned off, one or more receiving coils record the electromotive voltages produced by the eddy currents in the pipes.)  While Chang discloses the optional use of time domain tools, Chang does not discuss the details of the time domain signals, i.e. temporal decay, and therefore does not specifically disclose the difference determined at least in part, on a temporal decay of the selected signal within the time domain. Arbuzov, in the same field of endeavor, however, discloses the limitation. (Arbuzov, Figs. 2-7 and  Abstract; This invention relates to the monitoring of the integrity of casing, tubing and other strings in oil and gas wells…includes measuring EMF induced in a coil by eddy currents generated in metal barriers by the decay of the electromagnetic field produced by magnetisation current pulses in the coil…The recorded data are saved and processed by comparing them with model data, and the processing results indicate defects in the metal barriers; Page 11, Lines 14-24; Each recorded response is superimposed on the model responses…the determined wall thickness is compared with the nominal one given in the well data sheet. A deviation of the wall thickness from its nominal value of more than 12 percent indicates a well defect. Page 12, Line 22-Page 13, Line 3; Figs. 6 and 7 show how pipe wall thickness affects the model response (EMF decay in time) while varying the thicknesses of an internal barrier (tubing in Fig. 6) and an external barrier (casing in Fig. 7)… The recording of responses at 0.1-10 ms enables the analysis of pipes made of various steel and corrosion-resistant alloys including non-magnetic;) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Chang with the known technique the determination being based at least in part, on a temporal decay of the selected sensor signal within a time domain in order to carryout analysis with time domain categorized option of corrosion evaluation tools as suggested by Chang (Chang, ¶0019)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub. 2017/0261469 A1)(hereinafter Chang) in view of Fouda et al. (US Pub. 2020/0182830 A1)(hereinafter Fouda) in view of Arbuzov et al. (WO 2014/035285)(hereinafter Arbuzov).
Regarding claim 1, Chang discloses a computer-implemented method, (Chang, Figs.  1, 9 and 11-12 and ¶0152; a software program can be launched from a computer-readable medium in a computer-based system to execute the functions defined in the software program. One of ordinary skill in the art will further understand the various programming languages that may be employed to create one or more software programs designed to implement and perform the methods disclosed herein. )
comprising: receiving a plurality of sensor signals, (Chang, Fig. 1 and ¶¶0018-0019;  methods, may operate to include acquiring eddy current data from at least two concentric pipes… In operating time domain tools, a transmitting coil sends pulsed signals generating electromagnetic fields that induce eddy currents in surrounding pipes. Once the transmitter is turned off, one or more receiving coils record the electromotive voltages produced by the eddy currents in the pipes. ¶0027; receiver Rx voltages were sampled at different depths as the transmitter-receiver pair (Tx, Rx) moved past one or more defects in the pipes,)
 each signal of the plurality of sensor signals being tagged with an associated time (Chang, Fig. 1 and ¶¶0018-0019; corrosion evaluation tools can be categorized into two groups: (1) time domain tools (pulsed eddy current) or (2) frequency domain tools (commonly known as the eddy current or remote field eddy current); ¶0029;  FIG. 1 illustrates received voltages 100 and corresponding time-frequency spectrograms 110)
and depth; (Chang,  Fig. 1 and ¶0027; receiver Rx voltages were sampled at different depths as the transmitter-receiver pair (Tx, Rx) moved past one or more defects in the pipes; ¶0066; FIGS. 2-5 display the time-frequency spectrograms with varying defect depth, ,)
 selecting a baseline signal; (Chang, Fig. 10 and ¶0105; the method  may include,  establishing a baseline signal response for the eddy current data by at least one of scanning a section of pipe without defects;)
comparing a selected sensor signal, of the plurality of sensor signals, to the baseline signal; determining a difference between the baseline signal and the selected sensor signal (Chang, Fig. 10 and ¶0105; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data;)
 exceeds a threshold; (Chang, ¶0071; To extract information after a spectrogram has been generated, an image segmentation algorithm with appropriate level thresholds can be applied.) While Chang discloses that appropriate thresholds may be applied, Chang does not specifically disclose that the thresholds include  a difference from the baseline signal threshold.  Fouda, in the same field of endeavor, however, discloses the limitation. (Fouda, ¶¶0047-0048;  the artifact indicator in step 514 to be compared against a threshold… An operator may manually adjust the threshold to apply more or less aggressive artifact removal … an artifact indicator from step 514 may be calculated as a difference between the normalized amplitudes of the baseline subtracted signal at two different receivers) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Chang with the known technique of determining a difference between the baseline signal and the selected sensor signal exceeds a threshold, as taught by Fouda, in order to allow for the identification of features, i.e. artifacts. (Fouda, ¶¶0047-0048)
the difference determined, at least in part, on a temporal decay of the selected sensor signal within a time domain; (Chang, ¶0019; In operating time domain tools, a transmitting coil sends pulsed signals generating electromagnetic fields that induce eddy currents in surrounding pipes. Once the transmitter is turned off, one or more receiving coils record the electromotive voltages produced by the eddy currents in the pipes.)  While change discloses the optional use of time domain tools, Chang does not discuss the details of the time domain signals, i.e. temporal decay,  and therefore does not specifically disclose the difference determined at least in part, on a temporal decay of the selected signal within the time domain. Arbuzov, in the same field of endeavor, however, discloses the limitation. (Arbuzov, Figs. 2-7 and  Abstract; This invention relates to the monitoring of the integrity of casing, tubing and other strings in oil and gas wells…includes measuring EMF induced in a coil by eddy currents generated in metal barriers by the decay of the electromagnetic field produced by magnetisation current pulses in the coil…The recorded data are saved and processed by comparing them with model data, and the processing results indicate defects in the metal barriers; Page 11, Lines 14-24; Each recorded response is superimposed on the model responses…the determined wall thickness is compared with the nominal one given in the well data sheet. A deviation of the wall thickness from its nominal value of more than 12 percent indicates a well defect. Page 12, Line 22-Page 13, Line 3; Figs. 6 and 7 show how pipe wall thickness affects the model response (EMF decay in time) while varying the thicknesses of an internal barrier (tubing in Fig. 6) and an external barrier (casing in Fig. 7)… The recording of responses at 0.1-10 ms enables the analysis of pipes made of various steel and corrosion-resistant alloys including non-magnetic;) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Chang with the known technique the determination being based at least in part, on a temporal decay of the selected sensor signal within a time domain in order to carryout analysis with  time domain categorized option of corrosion evaluation tools as suggested by Chang (Chang, ¶0019)
and identifying, based at least in part on the difference, a feature of interest associated with the selected sensor signal. (Chang, ¶¶0021-0026; described herein also use a time-frequency spectrogram to process and interpret frequency domain EC measurements to provide information that can be used for pipe defect detection and assessment; local frequency content of the time-varying voltage output can be used for pipe defect discrimination; the radial location of defects can be determined (e.g., whether a defect is in the inner tubing or outer pipes); defect size and length can be characterized; and real-time monitoring and visualization of pipe condition can be employed. And Fouda, ¶¶0047-0048; the artifact indicator in step 514 to be compared against a threshold… An operator may manually adjust the threshold to apply more or less aggressive artifact removal … an artifact indicator from step 514 may be calculated as a difference between the normalized amplitudes of the baseline subtracted signal at two different receivers)
Regarding claim 2, Chang discloses further comprising: selecting a second sensor signal, of the plurality of sensor signals; comparing the second sensor signal to the baseline signal; determining a second difference between the baseline signal and the second sensor signal (Chang, Fig. 10 and ¶¶0018-0019; one or more receiving coils record the electromotive voltages produced by the eddy currents in the pipes. ¶0027; receiver Rx voltages were sampled at different depths as the transmitter-receiver pair (Tx, Rx) moved past one or more defects in the pipes, and ¶0105; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data; ¶0144; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data)
 is below a threshold; (Chang, ¶0071; To extract information after a spectrogram has been generated, an image segmentation algorithm with appropriate level thresholds can be applied. And Fouda, ¶0047; an operator may set thresholds for automatic or convenient manual anomaly detection that may be more or less constant with respect to wells. In examples, a threshold on the artifact indicator may be defined as a cutoff between what is considered an artifact (e.g., eccentricity) and what is considered a real feature (e.g., a defect or weight change). An operator may manually adjust the threshold to apply more or less aggressive artifact removal. ) 
and identifying additional sensor signals, of the plurality of sensor signals, the additional sensor signals having not been compared to the baseline signal. (Chang, ¶¶0021-0026; described herein also use a time-frequency spectrogram to process and interpret frequency domain EC measurements to provide information that can be used for pipe defect detection and assessment; local frequency content of the time-varying voltage output can be used for pipe defect discrimination; the radial location of defects can be determined (e.g., whether a defect is in the inner tubing or outer pipes); defect size and length can be characterized; and real-time monitoring and visualization of pipe condition can be employed. And Fouda, ¶¶0047-0048; the artifact indicator in step 514 to be compared against a threshold… An operator may manually adjust the threshold to apply more or less aggressive artifact removal … an artifact indicator from step 514 may be calculated as a difference between the normalized amplitudes of the baseline subtracted signal at two different receivers)
Regarding claim 4, Chang discloses wherein the baseline signal is at least one of a measured signal, a simulated signal, or a hybrid signal. (Chang, Fig. 10 and ¶0105; the method 1011 may include, at block 1059, establishing a baseline signal response for the eddy current data by at least one of scanning a section of pipe without defects; ¶0144; a method comprises establishing a baseline signal response for eddy current data by at least one of scanning of a section of pipe without defects)
Regarding claim 5, Chang further comprising: determining a plurality of differences for a plurality of sensor signals compared to the baseline signal; (Chang, Fig. 10 and ¶0105; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data; ¶0144; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data)
determining a start time and an end time for the plurality of sensor signals; (Chang, Fig. 1 and ¶0029;  FIG. 1 illustrates received voltages 100 and corresponding time-frequency spectrograms 110)
and determining a severity of the feature of interest, based at least in part on the start time and the end time. (Chang, ¶0016; Novel capabilities include the determination as to whether defects originate with inner or outer pipes in a concentric arrangement; ¶¶0021-0026; described herein also use a time-frequency spectrogram to process and interpret frequency domain EC measurements to provide information that can be used for pipe defect detection and assessment; local frequency content of the time-varying voltage output can be used for pipe defect discrimination; the radial location of defects can be determined (e.g., whether a defect is in the inner tubing or outer pipes); defect size and length can be characterized; and real-time monitoring and visualization of pipe condition can be employed. )
Regarding claim 13, Chang discloses a method for identifying a feature of interest, (Chang, ¶0016; Novel capabilities include the determination as to whether defects originate with inner or outer pipes in a concentric arrangement; ¶¶0021-0026; described herein also use a time-frequency spectrogram to process and interpret frequency domain EC measurements to provide information that can be used for pipe defect detection and assessment; local frequency content of the time-varying voltage output can be used for pipe defect discrimination; the radial location of defects can be determined (e.g., whether a defect is in the inner tubing or outer pipes); defect size and length can be characterized; and real-time monitoring and visualization of pipe condition can be employed. )
comprising: receiving a well log for at least a portion of a wellbore; (Chang, Fig. 1 and ¶¶0018-0019;  methods, may operate to include acquiring eddy current data from at least two concentric pipes… making eddy current measurements, corrosion evaluation tools can be categorized into two groups: (1) time domain tools (pulsed eddy current) or (2) frequency domain tools (commonly known as the eddy current or remote field eddy current). In operating time domain tools, a transmitting coil sends pulsed signals generating electromagnetic fields that induce eddy currents in surrounding pipes. Once the transmitter is turned off, one or more receiving coils record the electromotive voltages produced by the eddy currents in the pipes. ¶0027; receiver Rx voltages were sampled at different depths as the transmitter-receiver pair (Tx, Rx) moved past one or more defects in the pipes,)
comparing a signal, the signal corresponding to a depth and a time, against a reference value; (Chang, Fig. 10 and ¶0105; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data; ¶0144; subtracting the baseline signal response from the eddy current data to
determining a difference based at least in part on a temporal decay of the signal within a time domain, between the signal and the reference value (Chang, ¶0019; In operating time domain tools, a transmitting coil sends pulsed signals generating electromagnetic fields that induce eddy currents in surrounding pipes. Once the transmitter is turned off, one or more receiving coils record the electromotive voltages produced by the eddy currents in the pipes.)  While change discloses the optional use of time domain tools, Chang does not discuss the details of the time domain signals, i.e. temporal decay, and therefore does not specifically disclose the difference determined at least in part, on a temporal decay of the selected signal within the time domain. Arbuzov, in the same field of endeavor, however, discloses the limitation. (Arbuzov, Figs. 2-7 and  Abstract; This invention relates to the monitoring of the integrity of casing, tubing and other strings in oil and gas wells…includes measuring EMF induced in a coil by eddy currents generated in metal barriers by the decay of the electromagnetic field produced by magnetisation current pulses in the coil…The recorded data are saved and processed by comparing them with model data, and the processing results indicate defects in the metal barriers; Page 11, Lines 14-24; Each recorded response is superimposed on the model responses…the determined wall thickness is compared with the nominal one given in the well data sheet. A deviation of the wall thickness from its nominal value of more than 12 percent indicates a well defect. Page 12, Line 22-Page 13, Line 3; Figs. 6 and 7 show how pipe wall thickness affects the model response (EMF decay in time) while varying the thicknesses of an internal barrier (tubing in Fig. 6) and an external barrier (casing in Fig. 7)… The recording of responses at 0.1-10 ms enables the analysis of pipes made of various steel and corrosion-resistant alloys;) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Chang with the known technique the determination being based at least in part, on a temporal decay of the selected sensor signal within a time domain in order to carryout analysis with  time domain categorized option of corrosion evaluation tools as suggested by Chang (Chang, ¶0019)
 exceeds a threshold; (Chang, ¶0071; To extract information after a spectrogram has been generated, an image segmentation algorithm with appropriate level thresholds can be applied.) While Chang discloses that appropriate thresholds may be applied, Chang does not specifically disclose that the threshold is for a difference from the reference signal.  Fouda, in the same field of endeavor, however, discloses the limitation. (Fouda, ¶¶0047-0048;  the artifact indicator in step 514 to be compared against a threshold…An operator may manually adjust the threshold to apply more or less aggressive artifact removal. … an artifact indicator from step 514 may be calculated as a difference between the normalized amplitudes of the baseline subtracted signal at two different receivers) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Chang with the known technique of determining a difference between the reference signal and the selected sensor signal exceeds a threshold, as taught by Fouda, in order to allow for the identification of artifacts. (Fouda, ¶¶0047-0048)
and identifying the feature of interest. (Chang, ¶¶0021-0026; described herein also use a time-frequency spectrogram to process and interpret frequency domain EC measurements to provide information that can be used for pipe defect detection and assessment; local frequency content of the time-varying voltage output can be used for pipe defect discrimination; the radial location of defects can be determined (e.g., whether a defect is in the inner tubing or outer pipes); defect size and length can be characterized; and real-time monitoring and visualization of pipe condition can be employed. And Fouda, ¶¶0047-0048; the artifact indicator in step 514 to be compared against a threshold… An operator may manually adjust the threshold to apply more or less aggressive artifact removal … an artifact indicator from step 514 may be calculated as a difference between the normalized amplitudes of the baseline subtracted signal at two different receivers. )
Regarding claim 18, Chang discloses further comprising: identifying, based at least in part on the feature of interest, a first wellbore tubular of a plurality of wellbore tubulars.  (Chang, ¶0016; various embodiments have been developed to employ a time-frequency spectrogram…Novel capabilities include the determination as to whether defects originate with inner or outer pipes in a concentric arrangement; ¶0024; the radial location of defects can be determined, e.g., whether a defect is in the inner tubing or outer pipes; ¶0060;  in some embodiments, these concepts may be used as discriminating factors, to characterize the amount of corrosion with respect to inner and outer pipes in a concentric series of pipes.)
Regarding claim 20, Chang discloses, wherein the reference value is a simulated signal. (Chang, ¶0015; The associated inversion processes are based on a comparison of the measured response with simulated responses contained in a library of pre-existing casing parameters; ¶0105; establishing a baseline signal response for the eddy current data by accessing a database that includes baseline data for the concentric pipes.)

Claim 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Fouda in view of Arbuzov in view of Nichols et al. (EP 2950038 B1)(hereinafter Nichols).
Regarding claim 3, Chang does not disclose further comprising: determining a direction associated with the feature of interest, the direction corresponding to an increase or a decrease of at least a portion of the selected signal value at a respective depth; and determining, based at least in part on the direction, whether the feature of interest corresponds to a material loss or a material addition. Nichols, in the same field of endeavor, however, discloses the limitation. (Nichols, Fig. 11 and ¶¶0039-0040; At point 230 on response 202, an increase in phase indicates that the thickness of model tubular 198 has increased similar to the indication 232. When the model tubular 198 thickness increased, the total thickness of the tubulars 190, 194, and 198 also increases as indicated by point 234 in responses 204, 206, 208, and 210… At point 236, the thickness of the tubulars 194 decreases … this defect causes a strong phase response for 206, 208 and 210 and detected in response 204, as well... At points 240 and 242, each of the responses indicates a thickness decrease…  Although the foregoing discussion pertains to evaluations in the phase domain, similar analysis may be performed in the amplitude domain of plot 182. )  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Chang with the known technique of the direction corresponding to an increase or a decrease of at least a portion of the selected signal value at a respective depth; and determining, based at least in part on the direction, whether the feature of interest corresponds to a material loss or a material addition, as taught by Nichols, in order to provide for indicating whether pipe thickness has increased or decreased. (Nichols, ¶¶0039-0040)
Regarding claim 17, Fouda discloses wherein the feature of interest corresponds to a material addition or a material loss. (Fouda, ¶0035; The forward model in step 602 may be processed by information handling system 144 to compute synthetic collar signatures and/or zone transition in step 610;  ¶0042; Output logs  may be post-processed to remove artifacts such as ghost collars  double peaks  and/or eccentricity effects, false metal gain on one or more pipes associated with eccentricity over a multi joint range.  And Nichols, Fig. 11 and ¶¶0039-0040; At point 230 on response 202, an increase in phase indicates that the thickness of model tubular 198 has increased similar to the indication 232. When the model tubular 198 thickness increased, the total thickness of the tubulars 190, 194, and 198 also increases as indicated by point 234 in responses 204, 206, 208, and 210… At point 236, the thickness of the tubulars 194 decreases … this defect causes a strong phase response for 206, 208 and 210 and detected in response 204, as well... At points 240 and 242, each of the responses indicates a thickness decrease…  Although the foregoing discussion pertains to evaluations in the phase domain, similar analysis may be performed in the amplitude domain of plot 182. )

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Fouda in view of Arbuzov in view of Nichols in view of Fickert et al. (US Pub. 2004/0100256 A1)(hereinafter Fickert)
Regarding claim 6, Fouda discloses further comprising: determining an identifying component, based at least in part on the difference, (Fouda, ¶¶0047-0048; the artifact indicator in step 514 to be compared against a threshold…An operator may manually adjust the threshold to apply more or less aggressive artifact removal. … an artifact indicator from step 514 may be calculated as a difference between the normalized amplitudes of the baseline subtracted signal at two different receivers)
the identifying component corresponding to a material addition. Nichols, however, discloses the limitation. (Fouda, ¶0035; The forward model in step 602 may be processed by information handling system 144 to compute synthetic collar signatures and/or zone transition in step 610; ¶0042; Output logs may be post-processed to remove artifacts such as ghost collars double peaks and/or eccentricity effects, false metal gain on one or more pipes associated with eccentricity over a multi joint range.  And Nichols, Fig. 11 and ¶¶0039-0040; At point 230 on response 202, an increase in phase indicates that the thickness of model tubular 198 has increased similar to the indication 232. When the model tubular 198 thickness increased, the total thickness of the tubulars 190, 194, and 198 also increases as indicated by point 234 in responses 204, 206, 208, and 210… At point 236, the thickness of the tubulars 194 decreases … this defect causes a strong phase response for 206, 208 and 210 and detected in response 204, as well... At points 240 and 242, each of the responses indicates a thickness decrease…  Although the foregoing discussion pertains to evaluations in the phase domain, similar analysis may be performed in the amplitude domain of plot 182. )
While Fouda and Nichols discloses identifying a material addition, neither disclose determining whether the component is at an outer diameter of a tubular.  Fickert, in the same field of endeavor, however, discloses the limitation. (Fickert, Fig. 7 and ¶0034; Referring to the field 399 of shallow reading sensor measurements 340, corresponding responses 342 from the sensors 62 are seen at the same depth 312. This indicates that the flaw is on the inner tubular wall… Increases in some Hall effect sensor outputs 309 are seen over a depth interval 314. There is no corresponding activity in the shallow response sensor measurements 340 in the log field 399 at this depth interval. This indicates that the flaw is in the outer tubular wall.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Nichols with the known technique of proving an indication that the identified component is at an outer diameter of a tubular, as taught by Fickert, since the location of the flaw is significant in formulating remedial steps to either impede or repair the flaw. (Fickert, ¶0004)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Fouda in view of Arbuzov in view of Fickert in view of San Martin et al. (US Pub. 2019/0162870 A1)(hereinafter San Martin)
Regarding claim 14, Chang discloses further comprising: receiving a second signal, (Chang, Fig. 1 and ¶¶0018-0019;  methods, may operate to include acquiring eddy current data from at least two concentric pipes… making eddy current measurements, corrosion evaluation tools can be categorized into two groups: (1) time domain tools (pulsed eddy current) or (2) frequency domain tools (commonly known as the eddy current or remote field eddy current). In operating time domain tools, a transmitting coil sends pulsed signals generating electromagnetic fields that induce eddy currents in surrounding pipes. Once the transmitter is turned off, one or more receiving coils record the electromotive voltages produced by the eddy currents in the pipes. ¶0027; receiver Rx voltages were sampled at different depths as the transmitter-receiver pair (Tx, Rx) moved past one or more defects in the pipes,)
the second signal corresponding to a second depth (Chang,  Fig. 1 and ¶0027; receiver Rx voltages were sampled at different depths as the transmitter-receiver pair (Tx, Rx) moved past one or more defects in the pipes; ¶0066; FIGS. 2-5 display the time-frequency spectrograms with varying defect depth, pipe permeability, inspection frequencies, transmitter-receiver (Tx, Rx) spacing,)
and a second time; (Chang, Fig. 1 and ¶0029;  FIG. 1 illustrates received voltages 100 and corresponding time-frequency spectrograms 110)
 comparing the second signal against the reference value; (Chang, Fig. 10 and ¶0105; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data; ¶0144; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data)
determining a second difference between the second signal and the reference value (Chang, Fig. 10 and ¶0105; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data; ¶0144; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data)
exceeds the threshold; (Chang, ¶0071; To extract information after a spectrogram has been generated, an image segmentation algorithm with appropriate level thresholds can be applied. And Fouda, ¶¶0047-0048;the artifact indicator in step 514 to be compared against a threshold…An operator may manually adjust the threshold to apply more or less aggressive artifact removal. … an artifact indicator from step 514 may be calculated as a difference between the normalized amplitudes of the baseline subtracted signal at two different receivers) 
identifying a second feature of interest; (Chang, ¶0016; Novel capabilities include the determination as to whether defects originate with inner or outer pipes in a concentric arrangement; ¶¶0021-0026; described herein also use a time-frequency spectrogram to process and interpret frequency domain EC measurements to provide information that can be used for pipe defect detection and assessment; local frequency content of the time-varying voltage output can be used for pipe defect discrimination; the radial location of defects can be determined (e.g., whether a defect is in the inner tubing or outer pipes); defect size and length can be characterized; and real-time monitoring and visualization of pipe condition can be employed. )
Chang does not disclose determining whether a feature is radially inward or outward and therefore does not disclose comparing the time and the second time; determining the time is later than the second time; and determining the second feature of interest is radially inward compared to the feature of interest. Fickert, in the same field of endeavor, however, discloses the limitation. (Fickert, Fig. 7 and ¶0034; Referring to the field 399 of shallow reading sensor measurements 340, corresponding responses 342 from the sensors 62 are seen at the same depth 312. This indicates that the flaw is on the inner tubular wall… Increases in some Hall effect sensor outputs 309 are seen over a depth interval 314. There is no corresponding activity in the shallow response sensor measurements 340 in the log field 399 at this depth interval. This indicates that the flaw is in the outer tubular wall.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Nichols with the known technique of proving an indication that the identified component is at an outer diameter of a tubular, as taught by Fickert, since the location of the flaw is significant in formulating remedial steps to either impede or repair the flaw. (Fickert, ¶0004)
While Fickert discloses determining the second feature of interest is radially inward compared to the feature of interest Fickert does not specifically state the determining is via comparing time. San Martin, in the same field of endeavor, however, discloses the limitation. (San Martin, ¶0003; EM induction tools can operate in time-domain (TD) by transmitting transient pulses and measuring the decay response versus time. An earlier time corresponds to inner pipes and later times correspond to outer pipes.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Chang with the known technique of comparing time, as taught by San Martin since it is the known method for distinguishing between inner and outer pipes with time-domain analysis. (San Martin, ¶0003)
Regarding claim 15, Chang discloses further comprising: receiving a second signal, (Chang, Fig. 1 and ¶¶0018-0019;  methods, may operate to include acquiring eddy current data from at least two concentric pipes… making eddy current measurements, corrosion evaluation tools can be categorized into two groups: (1) time domain tools (pulsed eddy current) or (2) frequency domain tools (commonly known as the eddy current or remote field eddy current). In operating time domain tools, a transmitting coil sends pulsed signals generating electromagnetic fields that induce eddy currents in surrounding pipes. Once the transmitter is turned off, one or more receiving coils record the electromotive voltages produced by the eddy currents in the pipes. ¶0027; receiver Rx voltages were sampled at different depths as the transmitter-receiver pair (Tx, Rx) moved past one or more defects in the pipes,)
the second signal corresponding to a second depth (Chang,  Fig. 1 and ¶0027; receiver Rx voltages were sampled at different depths as the transmitter-receiver pair (Tx, Rx) moved past one or more defects in the pipes; ¶0066; FIGS. 2-5 display the time-frequency spectrograms with varying defect depth, pipe permeability, inspection frequencies, transmitter-receiver (Tx, Rx) spacing,)
and a second time; (Chang, Fig. 1 and ¶0029;  FIG. 1 illustrates received voltages 100 and corresponding time-frequency spectrograms 110)
comparing the second signal against the reference value; (Chang, Fig. 10 and ¶0105; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data; ¶0144; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data)
determining a second difference between the second signal and the reference value (Chang, Fig. 10 and ¶0105; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data; ¶0144; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data)
exceeds the threshold; (Chang, ¶0071; To extract information after a spectrogram has been generated, an image segmentation algorithm with appropriate level thresholds can be applied. And Fouda, ¶¶0047-0048;the artifact indicator in step 514 to be compared against a threshold…An operator may manually adjust the threshold to apply more or less aggressive artifact removal. … an artifact indicator from step 514 may be calculated as a difference between the normalized amplitudes of the baseline subtracted signal at two different receivers) 
identifying a second feature of interest; (Chang, ¶0016; Novel capabilities include the determination as to whether defects originate with inner or outer pipes in a concentric arrangement; ¶¶0021-0026; described herein also use a time-frequency spectrogram to process and interpret frequency domain EC measurements to provide information that can be used for pipe defect detection and assessment; local frequency content of the time-varying voltage output can be used for pipe defect discrimination; the radial location of defects can be determined (e.g., whether a defect is in the inner tubing or outer pipes); defect size and length can be characterized; and real-time monitoring and visualization of pipe condition can be employed. )
Chang does not disclose determining whether a feature is radially inward or outward and therefore does not disclose comparing the time and the second time; determining the time is later than the second time; and determining the second feature of interest is radially outward compared to the feature of interest. Fickert, in the same field of endeavor, however, discloses the limitation. (Fickert, Fig. 7 and ¶0034; Referring to the field 399 of shallow reading sensor measurements 340, corresponding responses 342 from the sensors 62 are seen at the same depth 312. This indicates that the flaw is on the inner tubular wall… Increases in some Hall effect sensor outputs 309 are seen over a depth interval 314. There is no corresponding activity in the shallow response sensor measurements 340 in the log field 399 at this depth interval. This indicates that the flaw is in the outer tubular wall.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Nichols with the known technique of proving an indication that the identified component is at an outer diameter of a tubular, as taught by Fickert, since the location of the flaw is significant in formulating remedial steps to either impede or repair the flaw. (Fickert, ¶0004)
While Fickert discloses determining the second feature of interest is radially inward compared to the feature of interest Fickert does not specifically state the determining is via comparing time. San Martin, in the same field of endeavor, however, discloses the limitation. (San Martin, ¶0003; EM induction tools can operate in time-domain (TD) by transmitting transient pulses and measuring the decay response versus time. An earlier time corresponds to inner pipes and later times correspond to outer pipes.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Chang with the known technique of comparing time, as taught by San Martin since it is the known method for distinguishing between inner and outer pipes with time-domain analysis. (San Martin, ¶0003)

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Fouda in view of Arbuzov in view of San Martin.
Regarding claim 16, Chang discloses further comprising: receiving a second signal, (Chang, Fig. 1 and ¶¶0018-0019;  methods, may operate to include acquiring eddy current data from at least two concentric pipes… making eddy current measurements, corrosion evaluation tools can be categorized into two groups: (1) time domain tools (pulsed eddy current) or (2) frequency domain tools (commonly known as the eddy current or remote field eddy current). In operating time domain tools, a transmitting coil sends pulsed signals generating electromagnetic fields that induce eddy currents in surrounding pipes. Once the transmitter is turned off, one or more receiving coils record the electromotive voltages produced by the eddy currents in the pipes. ¶0027; receiver Rx voltages were sampled at different depths as the transmitter-receiver pair (Tx, Rx) moved past one or more defects in the pipes,)
the second signal corresponding to a second depth (Chang,  Fig. 1 and ¶0027; receiver Rx voltages were sampled at different depths as the transmitter-receiver pair (Tx, Rx) moved past one or more defects in the pipes; ¶0066; FIGS. 2-5 display the time-frequency spectrograms with varying defect depth, pipe permeability, inspection frequencies, transmitter-receiver (Tx, Rx) spacing,)
and a second time; (Chang, Fig. 1 and ¶0029;  FIG. 1 illustrates received voltages 100 and corresponding time-frequency spectrograms 110)
 comparing the second signal against the reference value; (Chang, Fig. 10 and ¶0105; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data; ¶0144; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data)
determining a second difference between the second signal and the reference value (Chang, Fig. 10 and ¶0105; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data; ¶0144; subtracting the baseline signal response from the eddy current data to pre-process the eddy current data)
 exceeds the threshold; (Chang, ¶0071; To extract information after a spectrogram has been generated, an image segmentation algorithm with appropriate level thresholds can be applied. And Fouda, ¶¶0047-0048;the artifact indicator in step 514 to be compared against a threshold…An operator may manually adjust the threshold to apply more or less aggressive artifact removal. … an artifact indicator from step 514 may be calculated as a difference between the normalized amplitudes of the baseline subtracted signal at two different receivers)
identifying a second feature of interest; (Chang, ¶0016; Novel capabilities include the determination as to whether defects originate with inner or outer pipes in a concentric arrangement; ¶¶0021-0026; described herein also use a time-frequency spectrogram to process and interpret frequency domain EC measurements to provide information that can be used for pipe defect detection and assessment; local frequency content of the time-varying voltage output can be used for pipe defect discrimination; the radial location of defects can be determined (e.g., whether a defect is in the inner tubing or outer pipes); defect size and length can be characterized; and real-time monitoring and visualization of pipe condition can be employed. )
comparing the time and the second time; determining the time is earlier than the second time; determining the first signal and the second signal correspond to a multi-barrier well; While Chang discloses time domain analysis and determining inner and outer pipes, Chang does not specifically state the determining is via comparing time. San Martin, in the same field of endeavor, however, discloses the limitation. (San Martin, ¶0003; EM induction tools can operate in time-domain (TD) by transmitting transient pulses and measuring the decay response versus time. An earlier time corresponds to inner pipes and later times correspond to outer pipes.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Chang with the known technique of comparing time, as taught by San Martin since it is the known method for distinguishing between inner and outer pipes with time-domain analysis. (San Martin, ¶0003)
determining the feature of interest is on a radially inward barrier; and determining the second feature of interest is on a radially outward barrier. (Chang, ¶0016; various embodiments have been developed to employ a time-frequency spectrogram…Novel capabilities include the determination as to whether defects originate with inner or outer pipes in a concentric arrangement; ¶0024; the radial location of defects can be determined, e.g., whether a defect is in the inner tubing or outer pipes; ¶0060;  in some embodiments, these concepts may be used as discriminating factors, to characterize the amount of corrosion with respect to inner and outer pipes in a concentric series of pipes.)  
Regarding claim 19, Chang discloses further comprising: receiving a plurality of signals, (Chang, Fig. 1 and ¶¶0018-0019;  methods, may operate to include acquiring eddy current data from at least two concentric pipes… making eddy current measurements, corrosion evaluation tools can be categorized into two groups: (1) time domain tools (pulsed eddy current) or (2) frequency domain tools (commonly known as the eddy current or remote field eddy current). In operating time domain tools, a transmitting coil sends pulsed signals generating electromagnetic fields that induce eddy currents in surrounding pipes. Once the transmitter is turned off, one or more receiving coils record the electromotive voltages produced by the eddy currents in the pipes. ¶0027; receiver Rx voltages were sampled at different depths as the transmitter-receiver pair (Tx, Rx) moved past one or more defects in the pipes,)
at the depth, (Chang,  Fig. 1 and ¶0027; receiver Rx voltages were sampled at different depths as the transmitter-receiver pair (Tx, Rx) moved past one or more defects in the pipes; ¶0066; FIGS. 2-5 display the time-frequency spectrograms with varying defect depth, pipe permeability, inspection frequencies, transmitter-receiver (Tx, Rx) spacing,)
each signal including the feature of interest; (Chang, ¶0016; Novel capabilities include the determination as to whether defects originate with inner or outer pipes in a concentric arrangement; ¶¶0021-0026; described herein also use a time-frequency spectrogram to process and interpret frequency domain EC measurements to provide information that can be used for pipe defect detection and assessment; local frequency content of the time-varying voltage output can be used for pipe defect discrimination; the radial location of defects can be determined (e.g., whether a defect is in the inner tubing or outer pipes); defect size and length can be characterized; and real-time monitoring and visualization of pipe condition can be employed. )
determining a start time, associated with the signal, and an end time, associated with a second signal of the plurality of signals; and determining, based at least in part on the start time and the end time, a radial extent of the feature of interest. While Chang discloses time domain analysis and determining inner and outer pipes, Chang does not specifically state the determining is via comparing time. San Martin, in the same field of endeavor, however, discloses the limitation. (San Martin, ¶0003; EM induction tools can operate in time-domain (TD) by transmitting transient pulses and measuring the decay response versus time. An earlier time corresponds to inner pipes and later times correspond to outer pipes.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Chang with the known technique of comparing time, as taught by San Martin since it is the known method for distinguishing between inner and outer pipes with time-domain analysis. (San Martin, ¶0003)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/           Examiner, Art Unit 2687                                                                                                                                                                                             /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687